DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/17/2020.
Claims 1-6 and 10-18 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevill (GB2472805) in view of Kothari et al. (US 2009/0101192) and Rogers (US 6,197,428).
Addressing claim 1, 3-6 and 16, Nevill discloses a decorative element (fig. 2) containing:
a transparent gemstone 1 with a faceted surface comprising convex curved regions (fig. 2),
a photovoltaic cell 2, 
wherein the transparent gemstone 1 has a plano-convex or plano-convexo-concave geometry (fig. 2) and the photovoltaic cell is bonded directly to the rear planar surface of the transparent gemstone (fig. 2); and
wherein the decorative element can be used as an energy source (the power generated by the photovoltaic cell 2 is for powering the LED lights 4; therefore, the decorative element of Nevill is structurally capable of being used as an energy source).

Nevill is silent regarding a wavelength-selective layer, having the claimed characteristics, is bonded to the planar rear surface of the transparent gemstone and the wavelength-selective layer is bonded to the photovoltaic cell.

Rogers discloses a decorative element (Abstract) comprising a transparent gemstone 1 with a faceted surface comprising convex curved regions (fig. 1), a wavelength-selective layer (layer 2 in figs. 1-2).  The wavelength-selective layer reflects at least 50% of the incident light in the 50 to 250 nm wide reflection interval within a range of from 380 to 850 nm (fig. 3 shows the wavelength selective layer reflects at least 80% of the light with wavelength between 400nm to 500 nm) and the wavelength-selective layer has an average transmission of >80% averaged over the entire range of outside the reflection interval in the range of 400 to 700 nm (fig. 4), as measured under an incident angle of the light beams of 0o (the angle in which the incident light beam is shone on the wavelength selective layer does not structurally differentiate the wavelength selective layer of current claims from that of the prior art because the wavelength selective layer of Rogers exhibit all of the claimed structural requirement as well as the claimed light reflecting and transmitting properties).  The wavelength selected coating of Rogers include a stack of alternating layers of materials with high and low refractive indices (fig. 2, col. 3 ln 56-63).  The number of layers and the thicknesses are selected to provide the visual appearance desired for the gemstone (col. 3 ln 60-63).

Kothari discloses a photovoltaic device comprising a wavelength selective coating that is configured to reflect over 50% a wavelength interval within the visible spectrum (fig. 2C, the wavelength interval of 100 nm wide between 500 nm and 600 nm) and to have an average transmission of over 80% averaged over the entire range of 400 to 750 nm outside the reflection interval (fig. 2C).  The wavelength selective coating is bonded directly to the photovoltaic device (figs. 5-6C).  Kothari further discloses the thicknesses of the layer affects the amplitude and phase of the reflected and transmitted light [0047] and the degree and intensity of reflection and transmission can be tuned [0009 and 0013].  The degree of transmission of light to the photovoltaic is important for power generation [0049] and the disclosure permits design selection of the degree of light transmission through the interferometric stack [0078].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the decorative element of Nevill with the photovoltaic device of Kothari that has the wavelength selective coating that is configured to reflect over 50% a wavelength interval within the visible spectrum and has a transmission of light over the entire range of 400 to 750 nm outside the reflection interval in order to generated the desired electrical power from the absorbed light as well as improving the brilliance and the depth of color of the gemstone (Rogers, col. 2 ln 40-65, the wavelength selective coating of Kothari is configured to reflect a wavelength interval within the visible wavelength spectrum similarly to that of Rogers; therefore, the wavelength selective coating of Kothari generates similar effect as that of the wavelength selective coating of Rogers).  
With regard to the limitation “the wavelength-selective layer has an average transmission of >95% averaged over an entire range of 400 to 1200 nm outside the reflection interval, as measured under an incident angle of the light beams of 0o”, the claimed property would have been obvious to one of ordinary skill in the art for the following reasons:
Kothari discloses the incoming light is sunlight or white light (paragraphs [0047 and 0081] disclose white light and sun light) which comprises the visible wavelength range of 400 to 750 as shown in fig. 2C as well as the wavelength range from 750 nm to 1200 nm.  Kothari further discloses in paragraph [0084] that the wavelength selective coating is configured to reflect light at a single peak as shown in fig. 2C, which implicitly means that the wavelength selective coating is transmissive with regard to the wavelength outside of the wavelength interval covered by the single reflected peak, which includes the wavelength range from 750 nm to 1200 nm.  
Moreover, Kothari discloses the thicknesses of the layer affects the amplitude and phase of the reflected and transmitted light [0047] and the degree and intensity of reflection and transmission can be tuned [0009 and 0013].  The degree of transmission of light to the photovoltaic is important for power generation [0049] and the disclosure permits design selection of the degree of light transmission through the interferometric stack [0078].  Kothari also discloses configuring the wavelength selective layer, by designing the thickness of the various layers within the wavelength selective stack as shown in figs. 2B and 2D-2E, to reflect a specific wavelength interval to obtain a desired appearance, such as the one demonstrated in fig. 2C, while allowing the remaining portion of the incoming sunlight to impinge on the underlying photoelectric conversion layer for power generation.  Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to performing routine experimentation with the dimensions, the materials and the number of layers of the wavelength-selective layer of Kothari in the modified decorative element of Nevill in view of Rogers and Kothari to optimize the reflection of a wavelength interval in the visible light spectrum in order to improve the brilliance of the gemstone (as disclosed by Rogers) while optimizing the wavelength selective layer to be over 95% transmissive for the remaining wavelength spectrum (which includes the entire range of 400 to 1200 nm outside the reflection interval) for the generating electrical power.  Therefore, one would have arrived at the claimed limitation “the wavelength-selective layer has an average transmission of >95% averaged over an entire range of 400 to 1200 nm outside the reflection interval, as measured under an incident angle of the light beams of 0o” when performing routine experimentation with the dimensions, the materials and the number of layers of the wavelength-selective layer of Kothari in order to optimize the reflection of a wavelength interval in the visible light spectrum in order to improve the brilliance of the gemstone (as disclosed by Rogers) while optimizing the wavelength selective layer to be over 95% transmissive for the remaining wavelength spectrum (which includes the entire range of 400 to 1200 nm outside the reflection interval) for the generating electrical power.

Addressing claim 2, Nevill is silent regarding the gemstone is made of glass or plastic.  Rogers discloses the substrate, which is the gemstone, is made of glass (Example 2) or plastic (col. 4 ln 28-40).  Therefore, it would have been obvious, at the time of the effective filing date of the invention, for one of ordinary skill in the art to modify the gemstone of Nevill with the materials disclosed by Rogers in order to achieve the predictable result of forming a gemstone for decorative element.

Addressing claim 10, in Example 1, Rogers discloses the wavelength-selective coating is made of silicon dioxide and tantalum pentoxide (col. 5 ln 23-26).  Kothari discloses the wavelength-selective coating include material such as chromium, aluminum, silver, gold and iron [0088], Si3N4, Cr2O3 [0089], ZnS, MgF2, TiO2 and ZnO2 [0093].

Addressing claim 11, Kothari discloses in fig. 4E that the photovoltaic cell has a backside electrode 433, which qualifies it as the claimed backside-contacted solar cell.

Addressing claim 14, Nevill discloses the decorative element as jewellery (page 1), which implicitly means that the decorative element is a wearable electronic device with the photovoltaic cell and transparent gemstone element acting as an energy source for powering the LED lights 4.

Addressing claim 15, the object in fig. 2 of Nevill is the claimed object containing the decorative element.

Addressing claims 17-18, fig. 2 of Nevill shows the transparent gemstone has plano-convex faceted upper surface; therefore, the transparent gemstone is configured to focus light beams on a surface of the photovoltaic cell.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevill (GB2472805) in view of Kothari et al. (US 2009/0101192) and Rogers (US 6,197,428) as applied to claims 1-6, 10-11 and 14-18 above, and further in view of Okamoto et al. (US 2014/0090692).
Addressing claim 12, Nevill, Rogers and Kothari are silent regarding the components a, b and c are bonded together by means of an adhesive.

Okamoto discloses the optical element 13 is bonded to the photovoltaic cell 101 via the adhesive 12 (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the decorative element of Nevill in view of Kothari and Rogers with using the adhesive of Okamoto to bond the transparent gemstone, the wavelength-selective coating and the photovoltaic cell together in order to ensure reliable optical connection between the photovoltaic cell, the wavelength selective layer and the transparent gemstone.

Addressing claim 13, Okamoto discloses the smaller the difference between the refractive index of the adhesive layer 12 and the light concentrating element the better [0079]; therefore, one would have arrived at the claimed refractive index deviation when performing routine experiment with the gemstone and the adhesive in order to optimize the deviation in refractive index between the adhesive and the gemstone to optimize the performance of the photovoltaic cell and the decorative element.

Response to Arguments
Applicant's arguments filed 11/20/2020 regarding the rejection of claims 1-6, 10-11 and 14-18 as being unpatentable over the disclosure of Nevill, Roger and Kothari have been fully considered but they are not persuasive.  The Applicants argued that Nevill, Rogers and Kothari do not disclose the wavelength-selective layer has an average transmission of >95%.  The statement is correct that Nevill, Rogers and Kothari do not explicitly disclose the wavelength-selective layer has an average transmission of >95%.  However, Kothari discloses the dimensions of the wavelength-selective layer can be modified to tune the degree of reflection and transmission.  Furthermore, Kothari discusses the importance of balancing between the degree of reflection and transmission and the degree of transmission is important for power generation as discussed above.  Therefore, one of ordinary skill in the art would have found it obvious to modify the decorative element of Nevill in view of Roger and Kothari by performing routine experimentation with the dimensions and materials of the wavelength-selective layer in order to optimize the transmission of light for optimizing the amount of power generated by the photovoltaic cell.  Thus, one would have arrived at the claimed average transmission of >95% when performing routine experimentation with the dimensions and materials of the wavelength selective layer in order to optimize the power generated by the photovoltaic cell.  For the reasons above, Examiner maintains the position that claims 1-6, 10-11 and 14-18 are unpatentable over the disclosure of Nevill, Roger and Kothari.
The arguments regarding the rejection of claims 12-13 are not persuasive because the arguments regarding the rejection of claims 1-6, 10-11 and 14-18 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/16/2021